Per Curiam. Appellant Ralph Nelson Wells, by and through his attorney, B. Kenneth Johnson, has filed a motion for rule on the clerk. On June 13, 2002, a notice of appeal was filed. The record on appeal was due to be filed with the Supreme Court Clerk on September 11, 2002, although it was not tendered until September 13, 2002. Appellant’s attorney admits responsibility for tendering the record late.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. Jones v. State, 338 Ark. 29, 992 S.W.2d 85 (1999) (per curiam) (citing Tarry v. State, 288 Ark. 172, 702 S.W.2d 804 (1986) (per curiam)). The motion for rule on the clerk is granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).